--------------------------------------------------------------------------------

Exhibit 10.7
 
[image00002.jpg]
 
NEITHER THIS NOTE NOR THE SECURITIES THAT  MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
10% CONVERTIBLE NOTE


MATURITY DATE OF AUGUST 23, 2015 *THE “MATURITY DATE”


$137,000 FEBRUARY 23, 2015 *THE “ISSUANCE DATE”
 
FOR VALUE  RECEIVED, Hydrocarb Energy  Corporation, a Nevada  Corporation (the 
“Company”) doing  business  in Houston, TX hereby promises to pay  to the order
of JSJ Investments Inc., an accredited investor and Texas Corporation, or its
assigns (the “Holder”) the principal amount of One Hundred & Thirty Seven
Thousand Dollars ($137,000), on demand of the Holder at any time on or  after
August 23, 2015 (the “Maturity Date”), and to pay interest on the unpaid
principal balance hereof at the rate of Ten Percent (10%) per annum (the
“Interest Rate”) from the date hereof (the “Issuance Date”) until the same
becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise; provided, that any amount of principal or interest on
this Note which is not paid when due shall bear interest at such rate on the
unpaid principal balance hereof plus Default Interest from the due date thereof
until the same is paid in full. Interest shall commence accruing on the Issuance
Date, shall be computed on the basis of a 365-day year and the actual number of
days elapsed and shall accrue daily and, after the Maturity Date, compound
quarterly.
 

 
1.
Payments of Principal and Interest.

 

a. Payment of Principal.  Until the Ninetieth (90th) day after the Issuance Date
the Company may pay the principal at a cash redemption premium of 135%, in
addition to outstanding interest, without the Holder’s consent; from the
90th day to  the Maturity Date, the Company may  pay the principal at a cash
redemption premium of 140%, in addition to outstanding interest, without the
Holder’s consent. After the Maturity Date the Company may pay the Note’s
outstanding principal at a cash redemption premium of 150%, in addition to
outstanding interest, but this provision may only be exercised if the consent of
the Holder is obtained. The principal and interest balance of this Note shall be
paid to the Holder hereof on demand.

 

b. Default Interest.   Any amount of principal on this  Note  which  is not paid
when due shall bear Ten Percent (10%) interest per annum from the date thereof
until the same is paid (“Default Interest”) and the Holder, at the  Holder’s 
sole discretion, may  include  any accrued but  unpaid  Default Interest in the
Conversion Amount.

 

c. General Payment Provisions. This Note shall be made in lawful money of the
United States of America by check to such account as the Holder may from time to
time designate by written notice to the Company in accordance with the
provisions of this Note.  Whenever any amount expressed to be due  by the terms
of this Note is due on any day which is not a Business Day (as defined below),
the same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any interest payment date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. For purposes of this Note, “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of Texas
are authorized or required by law or executive order to remain closed.

 

 
2.
Conversion of Note. At any time prior to the Maturity Date, or after the
Maturity Date, the Conversion Amount of this Note shall be convertible into
shares of the Company’s common stock, share (the “Common Stock”), on the terms
and conditions set forth in this Paragraph 2.

 
1

--------------------------------------------------------------------------------

[image00002.jpg]
 
 
a.
Certain Defined Terms. For purposes of this Note, the following terms shall have
the following meanings:

 

 
i.
“Conversion Amount” means the sum of (A) the principal amount of this Note to be
converted with respect to which this determination is being made, (B) Interest;
and (C) Default Interest, if any, on unpaid interest and principal, if so
included at the Holder’s sole discretion.

 

 
ii.
“Conversion Price” means the lower of: (i) a 42% discount to the lowest trading
price during the previous twenty (20) trading days to the date of Conversion; or
(ii) a 42% discount to the lowest trading price during the previous twenty (20)
trading days before the date that this note was executed.

 

 
iii.
“Person” means  an individual, a limited liability company, a partnership,  a
joint venture, a corporation, a trust, an unincorporated organization  and a
government or any department  or agency thereof.

 

 
iv.
“Shares” means the Shares of the Company into which any balance on this Note may
be converted upon submission of a “Conversion Notice” attached hereto as Exhibit
1.

 

 
b.
Holder’s Conversion Rights. At any time or times on or after the Issuance Date,
the Holder shall be entitled to convert all of the outstanding and unpaid 
principal amount of this Note into fully  paid and non- assessable shares of
Common Stock in accordance with the stated Conversion Price.

 

 
c.
Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share.

 

 
d.
Conversion Amount. The Conversion Amount shall be converted pursuant to Rule
144(b)(1)(ii) and Rule 144(d)(1)(ii) as promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, into free
trading shares at the Conversion Price.

 

 
e.
Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:

 

 
i.
Holder’s Conversion Requirements. To convert this Note into shares of Common
Stock on any date set forth in the Conversion Notice by the Holder (the
“Conversion Date”), the Holder hereof shall transmit by email, facsimile or
otherwise deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such
date or on the next business day, a copy of a fully executed notice of
conversion in the form attached hereto as Exhibit 1 to the Company.

 

 
ii.
Company’s Response.  Upon  receipt by the Company of a copy  of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than one
(1) Business Day after receipt of such Conversion Notice, send, via email,
facsimile or overnight courier, a confirmation of receipt of  such  Conversion
Notice  to  such  Holder  indicating  that the  Company will  process  such
Conversion Notice in accordance with the terms herein. Within two (2) Business
Days after the date  the  Conversion Notice  is delivered,  the  Company shall
have  issued  and  electronically transferred the shares to the Broker indicated
in the Conversion Notice; should the Company be unable to transfer the shares
electronically, it shall, within two (2) Business Days after the date the
Conversion was delivered, have surrendered to FedEx for delivery the next day 
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.




 
iii.
Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.

 

 
iv.
Timely Response by Company. Upon receipt by Company of a Conversion Notice,
Company shall respond within one business day to Holder confirming the details
of the Conversion, and provide within two business days the Shares requested in
the Conversion Notice.

 
2

--------------------------------------------------------------------------------

[image00002.jpg]
 

 
v.
Penalty for Delinquent Response. If Company fails to deliver for whatever reason
(including any neglect or failure by, e.g., the Company, its counsel or the
transfer agent) to  Holder the Shares as requested in a Conversion Notice and
within three business days of the Conversion Date, the Company shall be deemed
in “Default of Conversion.” As of the day the Company is deemed in Default of
Conversion, there shall accrue a penalty of Additional Shares due to Holder
equal to 25% of the number stated in the Conversion Notice beginning on the
Fourth business day after the date of the Notice. The Additional Shares shall be
issued and the amount of the Note retired will not be reduced beyond that stated
in the Conversion Notice. Each additional 5 business days beyond the Fourth
business day after the date of this Notice shall accrue  an additional 25%
penalty for delinquency, without any corresponding reduction in the amount due
under the Note, for so long as Company fails to provide the Shares so demanded.
Any time after a Default of Conversion the Holder may, at their sole discretion,
rescind the Conversion.

 

 
vi.
Rescindment of Conversion Notice. If (i) the Company fails to respond to Holder
within one business day from the date of Conversion confirming the details of
Conversion, (ii) the Company fails to provide the Shares requested in the
Conversion Notice within three business days from the date of Conversion, (iii)
the Holder is unable to procure a legal opinion required to have the Shares
issued unrestricted and/or deposited to sell for any reason related to the
Company's standing, (iv) the Holder is unable to deposit the Shares requested in
the Conversion Notice for any reason related to the Company's standing, or (v)
if OTC Markets changes the Company's designation to 'Limited Information'
(Yield), 'No Information' (Stop Sign), 'Caveat Emptor' (Skull and Crossbones),
or 'OTC', 'Other OTC' or 'Grey Market' (Exclamation Mark Sign) on the day of or
any day after the date of Conversion, the Holder maintains the option and sole
discretion to rescind the Conversion Notice ("Rescindment") with a "Notice of
Rescindment."

 

 
vii.
Transfer Agent Fees and Legal Fees. The issuance of the certificates shall be
without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees, legal fees, and advisory fees required for execution of
this Convertible Note and processing of any Notice of Conversion, including but
not limited to the cost of obtaining a legal opinion with regard to the
conversion. The Holder will deduct legal fees in the amount of $2,000 from the
principal payment of the Convertible Note. The Holder will deduct 3rd party due
diligence fees due Bruce  Blechman in the amount of $10,000 from the principal
payment of the Convertible Note.

 

 
viii.
Conversion Right Unconditional.   If the Holder shall provide a Notice of
Conversion as provided herein, the Company’s obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 

 
3.
Other Rights  of Holders: Reorganization, Reclassification, Consolidation, 
Merger or Sale. An y recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock is referred to herein as “Organic Change.” Prior to
the consummation of any (i) Organic Change or (ii) other Organic Change
following which the Company is not a surviving entity, the Company will secure
from   the Person purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement (in
form and substance reasonably satisfactory to the Holder) to deliver to Holder
in exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holders of a majority of the Conversion
Amount of the Notes then outstanding) to ensure that each of the Holders will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of such Holder’s Note, such shares
of stock, securities or assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which  would have been acquirable and receivable upon the conversion of
such Holder’s Note as of the date of such Organic Change (without taking into
account any limitations or restrictions on the convertibility of the Note). All
provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section.

 

 
4.
Representations  and Warranties  of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holders the following.

 

 
a.
Organization,  Good Standing and Qualification. The Company is  a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a materialadverse effect on its business or
properties.

 
3

--------------------------------------------------------------------------------

[image00002.jpg]
 
 
 
b.
Authorization. All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement.  The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this Agreement, valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Notes have been authorized or will
be authorized prior to the issuance of such shares.

 

 
c.
Fiduciary Obligations. The Company hereby represents that it intends to use the
proceeds of the Notes primarily for the operations of its business and not for
any personal, family, or household purpose.  The Company hereby represents that
its board of directors, in the exercise of its fiduciary duty, has approved the
execution  of this Agreement based upon  a reasonable belief that the loan
provided for herein is appropriate for the Company after reasonable inquiry
concerning its financial objectives and financial situation.

 

 
5.
Covenants of the Company. So long as the Company shall have any obligations
under this Note, the Company shall not  without the Holder’s  written consent
pay, declare  or set apart for  such payment any dividend or other distribution
(whether in cash, property, or other securities) on share of capital stock
solely in the form of additional shares of Common Stock.

 

 
a.
So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s written consent redeem, repurchase, or otherwise
acquire (whether for cash or in exchange for property or other securities) in
any one transaction or series of transactions any shares of capital stock of the
Company or any warrants, rights, or options to acquire any such shares.

 

 
b.
So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s written consent incur any liability for borrowed
money, except (a) borrowings in existence as of this date and of which the
Company has  informed the Holder in writing before the date hereof or (b)
indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business.

 

 
c.
So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s written consent sell, lease, or otherwise dispose
of a significant portion of its assets  outside the ordinary course of
business.   Any consent to the disposition of any assets may be conditioned upon
a specified use of the proceeds thereof.

 

 
6.
Trading Activities. Neither the Holder nor its affiliates has an open short
position in the common stock of the Company and the Holder agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the common stock of the Company.

 

 
7.
Issuance of Common Stock  Equivalents. If the Company, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock (“Convertible Securities”), other than the
Note, or any rights or warrants or options to purchase any such Common Stock or
Convertible Securities, shall be issued or sold (collectively, the “Common Stock
Equivalents”) and the aggregate of the price per share for which Additional
Shares of Common Stock may be issuable thereafter pursuant to such Common Stock
Equivalent, plus the consideration received by the Company for issuance of such
Common Stock Equivalent divided by the number of shares of Common Stock issuable
pursuant to such Common Stock Equivalent (the “Aggregate Per Common Share
Price”) shall be less than the applicable Conversion Price then in effect, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall make the Aggregate Per Share Common
Price be less than the applicable Conversion Price in effect at the time of such
amendment or adjustment, then the applicable Conversion Price upon each such
issuance or amendment shall be adjusted on the basis that (1) the maximum number
of Additional Shares of Common Stock issuable pursuant to all such Common Stock
Equivalents shall be deemed to have been issued (whether or not such Common
Stock Equivalents are actually then exercisable, convertible or exchangeable in
whole or in part) as of the earlier of (A) the date on which the Company shall
enter into a firm contract for the issuance of such Common Stock Equivalent, or
(B) the date of actual issuance of such Common Stock Equivalent. No adjustment
of the applicable Conversion Price shall be made under this subsection (vii)
upon the issuance of any Convertible Security which is issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any adjustment shall previously have been made to the exercise price of such
warrants then in effect upon the issuance  of such warrants or other rights
pursuant to this subsection (vii). No adjustment shall be made to the Conversion
Price upon the issuance of Common Stock pursuant to the exercise, conversion or
exchange of any Convertible Security or Common Stock Equivalent where an
adjustment to the Conversion Price was made as a result of the issuance or
purchase of any Convertible Security or Common Stock Equivalent.

 
4

--------------------------------------------------------------------------------

[image00002.jpg]
 

 
8.
Reservation of Shares. The Company shall at all times, so long as any principal
amount of the Note is outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Note, such number of shares of Common Stock as shall at all
times be sufficient to effect the conversion of all of the principal amount of
the Note then outstanding. The initial number of shares of Common Stock reserved
for conversions of the Notes shall  be calculated as four times the number of
shares necessary to convert the entire value of the Note on the day it was
executed, and each increase in  the number of shares so reserved shall be
allocated pro rata among the Holders of the Note based on the principal and
interest amount of the Notes held by each Holder at the time of issuance of the
Notes or increase in the number of reserved shares, as the case may be. In the
event a Holder shall sell or otherwise transfer any of such Holder’s Note, each
transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person  which ceases to hold any Note shall be
allocated to the remaining Holders, pro rata based on the principal amount of
the Note then held by such Holders.

 

 
9.
Voting Rights. Holders of this Note shall have no voting rights, except as
required by law.

 

 
10.
Reissuance of Note. In the event  of a conversion or redemption pursuant to this
Note of less than all of the Conversion Amount represented by this Note, the
Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

 

 
11.
Default and Remedies.

 

 
a.
Event of Default. An “Event of Default” is: (i) default for ten (10 ) days in
payment of interest or Default Interest on this Note; (ii) default in payment of
the principal amount of this Note when due; (iii) failure by the Company for
thirty (30) days after notice to it to comply with any other material provision
of this Note; (iv) breach of any covenants, warranties, or representations by
the Company herein; (v) cessation of operations by the Company or a material
subsidiary; (vi) if the Company pursuant to or within the meaning of any
Bankruptcy Law; (A) commences a voluntary case; (B) consents to the entry of an
order for relief against it in an involuntary case; (C) consents to the
appointment of a Custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; or (vi) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (I) is for relief against the Company in an
involuntary case; (2) appoints a Custodian of the Company or for all or
substantially all of its property; or (3) orders the liquidation of the Company
or any subsidiary, and the order or decree remains unstayed and in effect for 
thirty (30) days. The Term “Bankruptcy Law” means Title 11, U.S. Code, or any
similar Federal or State Law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.

 
5

--------------------------------------------------------------------------------

[image00002.jpg]
 

 
b.
Remedies. If an Event of Default occurs and is continuing, the Holder of this
Note may declare all of this Note,  including any  interest  and  Default 
Interest  and  other  amounts due,  to  be  due  and  payable immediately.

 

 
12.
Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and holders of
a majority of the aggregate Conversion Amount of the Notes then outstanding.

 

 
13.
Lost  or Stolen  Note. Upon receipt by the Company of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Note, and, in
the case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Notes, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount into Common Stock.

 

 
14.
Payment of Collection, Enforcement and Other Costs. If: (i) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding; or (ii) an attorney is retained to
represent the Holder  of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors’ rights and involving a
claim under this Note, then the Company shall pay to the Holder  all reasonable
attorneys’ fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.

 

 
15.
Cancellation. After all principal and accrued interest at any time owed on this
Note has been paid in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.

 

 
16.
Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

 

 
17.
Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the State of Texas,
without giving effect to provisions thereof regarding conflict of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in Texas for  the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending by certified mail or overnight courier a copy thereof to
such party at the address for  such notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law . EA C H PA R TY
HEREBY IR R E V O C A B LY WA IV ES ANY RIG HT IT MA Y HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

6

--------------------------------------------------------------------------------

[image00002.jpg]
 

 
18.
Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit a Holder’s right to
pursue actual damages  for any failure by the Company to comply with the terms 
of this Note. The Company covenants to each Holder of Notes that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).

 

 
19.
Specific Shall Not Limit General; Construction. No specific provision contained
in this Note shall limit or modify any more general provision contained herein.
This Note shall be deemed to be jointly drafted by the Company and all Holders
and shall not be construed against any person as the drafter hereof.

 

 
20.
Failure or Indulgence Not Waiver. No failure or delay on the part of this Note
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

 
21.
Partial Payment. In the event of partial payment by the Holder, the principal
sum due to the Holder shall be prorated based on the consideration actually paid
by lender such that the company is only required to repay the amount funded and
the company is not required to repay any unfunded portion of this note.

 

 
22.
Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects herein.  None of
the terms of this Agreement can be waived or modified, except by an express
agreement signed by the Parties.

 

 
23.
Representations and Warranties. The Company expressly acknowledges that the
Holder, including but not limited to its officer, directors, employees, agents,
and affiliates, have not made any representation or warranty to it outside the
terms of this Agreement. The Company further acknowledges that there have been
no representations or warranties about future financing or subsequent
transactions between the parties.

 

 
24.
Notices. All notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given:  (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery. All communications shall be sent either
by email, or fax, or to the address specified on the signature page. The
physical address, email address, and phone number provided on the signature page
shall be considered valid pursuant to the above stipulations; should the
Company’s contact information change from that listed on the signature page, it
is incumbent on the Company to inform the Holder.

 
7

--------------------------------------------------------------------------------

[image00002.jpg]
 

 
25.
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the rest of the Agreement shall be enforceable in accordance with
its terms.

 

 
26.
Usury.  If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note.

 

 
27.
Successors and Assigns. This Agreement shall be binding upon successors and
assigns.

 
 
— SIGNATURE PAGE TO FOLLOW —
8

--------------------------------------------------------------------------------

[image00002.jpg]
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.
 
COMPANY:
         
S i g n a t u r e :
         
B y :
/s/ Kent Patrick Watts        
T i t l e :
CEO        
A d d r e s s :
800 Gessner Road Suite 375       Houston, TX 77024                
E m a i l :
         
P h o n e :
   

 
HOLDER:
 
S i g n a t u r e :




[image1.jpg]


Sameer Hirji, President
JSJ Investments Inc.
6060 North Central Expressway, Suite 500
Dallas TX 75206
888-503-2599
    
9

--------------------------------------------------------------------------------

[image00002.jpg]
 
Exhibit 1
Conversion Notice
 
Reference is made to the Replacement Convertible Promissory Note issued by
Hydrocarb Energy Corporation (the "Note"), dated February 23, 2015 in the
principal amount of $137,000 with 10% interest. This note currently holds  a
principal balance of $137,000. The features of conversion stipulate a Conversion
Price the lower of (i) a 42% discount to the lowest trading price during the
previous twenty (20) trading days to the date of Conversion; or (ii) a 42%
discount to the lowest trading price during the previous twenty (20) trading
days before the date that this note was executed, pursuant to the provisions of
Section 2(a)(2) in the Note.
 
In accordance with and pursuant to the Note, the undersigned hereby elects  to
convert $              of the PRINCIPAL/INTEREST balance of the Note, indicated
below into shares of Common Stock (the "Common Stock"), of the Company, by
tendering the Note specified as of the date specified below.


Date of Conversion:                     


Please confirm the following information:
Conversion Amount: $ _________________
Conversion Price: $ ______________ ( ____% discount from $ _____________ )
Number of Common Stock to be
issued: ___________________________________________________________________________________
Current
Issued/Outstanding: ___________________________________________________________________________________________


If the Issuer  is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:
 
[BROKER INFORMATION]
 
Holder Authorization:


JSJ Investments Inc.
6060 North Central Expressway, Suite 500    *Do not send certificates to this
address
Dallas, TX 75206
888-503-2599


Tax ID: 20-2122354
 
Sameer Hirji, President
 
[DATE]
 
[CONTINUED ON NEXT PAGE]
10

--------------------------------------------------------------------------------

[image00002.jpg]
 
PLEASE BE ADVISED, pursuant to Section 2(e)(2) of the Note, “Upon receipt by the
Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares  electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.”
 
Signature:
 

     
Kent Patrick Watts
 
CEO
 
Hydrocarb Energy Corporation


 
11

--------------------------------------------------------------------------------